                                          Case 4:20-cv-01900-PJH Document 13 Filed 07/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LATWAHN J. MCELROY,                             Case No. 20-cv-01900-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER DENYING SECOND MOTION
                                                 v.                                      FOR A TEMPORARY RESTRAINING
                                   9
                                                                                         ORDER
                                  10     MAUREEN MCLEAN, et al.,
                                                                                         Re: Dkt. No. 12
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983 and an application to proceed in forma pauperis. The court previously ordered

                                  15   plaintiff to show cause why this case should not be deemed three strikes barred and the

                                  16   application to proceed in forma pauperis denied pursuant to 28 U.S.C. § 1915(g).

                                  17   Plaintiff filed a motion for a temporary restraining order but failed to address the order to

                                  18   show cause. The court denied the motion for a temporary restraining order and denied

                                  19   the motion to proceed in forma pauperis and ordered plaintiff to pay the full filing fee or

                                  20   the case would be dismissed. Docket No. 11 Plaintiff has not paid the full filing fee but

                                  21   has filed a second motion for a temporary restraining order and had presented some

                                  22   arguments contending that he is in imminent danger of serious physical injury and should

                                  23   be permitted to proceed pursuant to 28 U.S.C. § 1915(g). For the same reasons set forth

                                  24   in the prior order the second motion for a temporary restraining order is denied.

                                  25          In the prior order, the court reviewed the complaint and other filings and

                                  26   determined that plaintiff was not in serious physical danger. The court noted that the

                                  27   plain language of the imminent danger clause in § 1915(g) indicates that "imminent

                                  28   danger" is to be assessed at the time of filing of the complaint. See Andrews v.
                                          Case 4:20-cv-01900-PJH Document 13 Filed 07/01/20 Page 2 of 2




                                   1   Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007).

                                   2          Plaintiff filed the complaint on March 11, 2020, while at RJ Donovan Correctional

                                   3   Facility. The allegations concern events that occurred at Pelican Bay State Prison in

                                   4   2015. Plaintiff is now being held at North Kern State Prison. Plaintiff has failed to

                                   5   demonstrate that at the time of filing the complaint that he was in imminent danger of

                                   6   serious physical injury. His conclusory statements with little support are insufficient. For

                                   7   all these reasons plaintiff’s motion (Docket No. 12) is DENIED. To proceed with this

                                   8   action, plaintiff must pay the full filing fee, four hundred dollars ($400), by July 15, 2020,

                                   9   or the case will be dismissed.

                                  10          IT IS SO ORDERED.

                                  11   Dated: July 1, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  14                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
